



Exhibit 10.2
Contract Reference Number:2933-152-2016-0009










Equity Transfer Agreement With Respect to Panyu Gemstar Project




































Execution Date: September 26, 2016






1

--------------------------------------------------------------------------------









Equity Transfer Agreement


Party A:    CG Development Limited
Authorized Representative: David Chong Cheung Hyen
Address:
902-908, 9/F, One Harbourfront, 18 Tak Fung Street, Hung Hom, Kowloon, Hong Kong





Party B:
Guangzhou Junhao Investment Co., Ltd.

Legal Representative: Cen Zhaoxiong
Address:
Room S, 36/F, No. 410-412, Dongfeng Road, Yuexiu District, Guangzhou





Party C:    Universal Electronics Inc.
Authorized Representative: Bryan M. Hackworth
Address:     201E, Sandpoint Avenue, 8th Floor, Santa Ana, CA 92707, USA




Party D:    Gemstar Technology (China) Co., Ltd.
Legal Representative: Chen Dezhong
Address:
45 Section II Shiguang Road, Zhongcun Town, Panyu District, Guangzhou





Party E:     Times Property Holdings Limited
Legal Representative: Cen Zhaoxiong
Address:    Suites 4706-07, 47/F, Two Exchange Square, 8 Connaught Place,
Central, Hong Kong


2

--------------------------------------------------------------------------------







Whereas:


1.
Party D is a limited liability company established and validly existing in
accordance with the laws of People’s Republic of China (wholly-owned by a
Taiwan, Hong Kong or Macau company) with registration number 440126400000167
located at 45 Section II Shiguang Road, Zhongcun Town, Panyu District,
Guangzhou. Its legal representative is Chen Dezhong, its total investment is
US$13.35 million, and its registered capital is US$8 million which has been
fully paid up. Party D is a wholly owned subsidiary of Party A, and Party A
holds 100% of the equity of Party D.



2.
Party D acquired the land use right of multiple parcels of land through several
transactions, which together constitute the piece of land located at 45 Section
II Shiguang Road, Zhongcun Town, Panyu District, Guangzhou with a total area of
65,980.80 square meters (“Land”). Both the land grant premium and deed tax have
been fully paid. Party D has obtained the Land Use Right Title Certificates for
the Land (Numbers: Yue Fang Di Zheng Zi Di C6542932 and G03-000628, see Annex
1). The usage of the Land is Class II industrial land.



3.
As of June 30, 2016, based on the unaudited management accounts, the total
assets value of Party D is RMB520,687,018, net fixed assets value is
RMB115,365,006.



4.
Based on the unaudited management accounts, the net book value of the Land,
Buildings and Leasehold Improvements thereon is RMB35,190,825 (see Annex 2).



5.
Current status of the Land: There are properties on the Land, which include
dormitory #3 with an area of 6,482.10 square meters under Real Estate Title
Certificate #C6542926, factory building (i.e., Phrase I factory building
including canteen) with an area of 28,345.70 square meters under Real Estate
Title Certificate #C6542932, dormitory #2 with an area of 2,861.60 square meters
under Real Estate Title Certificate #C6542927, dormitory #1 with an area of
6,400.50 square meters under Real Estate Title Certificate #C6542928, and office
building and Phrase II factory building with an area of 18,955.70 square meters
under Real Estate Title Certificate #C6542929 (“Buildings”). The aggregate area
of the Buildings covered by the Real Estate Title Certificates is 63,045.60
square meters (see Annex 3).





3

--------------------------------------------------------------------------------





Based on the above and after full consultation with each other, the Parties have
decided that Party A shall transfer to Party B 100% of the equity interest it
holds in Party D. To facilitate the transaction, the Parties agree to enter into
this Agreement.


1.
Definitions and Paraphrases



1.1
Definitions

Unless otherwise indicated in this Agreement, the following terms shall have the
meanings as set forth below:


“Land” shall refer to the multiple parcels of land which together constitute the
piece of land located at 45 Section II Shiguang Road, Zhongcun Town, Panyu
District, Guangzhou with a total area of 65,980.80 square meters.


“Buildings” shall refer to the buildings built by Party D on the Land including
dormitory #3 with an area of 6,482.10 square meters under Real Estate Title
Certificate #C6542926, factory building (i.e., Phrase I factory building
including canteen) with an area of 28,345.70 square meters under Real Estate
Title Certificate #C6542932, dormitory #2 with an area of 2,861.60 square meters
under Real Estate Title Certificate #C6542927, dormitory #1 with an area of
6,400.50 square meters under Real Estate Title Certificate #C6542928, and office
building and Phrase II factory building with an area of 18,955.70 square meters
under Real Estate Title Certificate #C6542929.


“Closing Date” shall refer to the date on which Party B has been recorded as the
shareholder of Party D and all corporate documents of Party D and the Land have
been delivered to Party B for Party B’s safe keeping.


“Third Party” shall refer to any entity or individual which is not Party A,
Party B, Party C, Party D or Party E.


“Authority in Charge of Commerce” shall refer to the authority in charge of
commerce which originally approved the establishment of Party D.


“Approval” shall refer to any license, permit, approval, waiver, consent,
authorization, registration or filing issued by or recorded with any government
agency.


"Applicable law" shall refer to any binding, effective and applicable treaties,
laws, administrative regulations,


4

--------------------------------------------------------------------------------





local laws, regulations, decisions, orders, judicial interpretations, judgments,
decisions, arbitration awards or other normative documents to which a specified
person or property is subject. 


"Business Day" shall mean a calendar day except Saturday, Sunday and all Chinese
statutory holidays.


“RMB” shall refer to Renminbi Yuan.


1.2In this Agreement, reference to a contract or an agreement includes its
annexures and amendments; reference to provisions and annexures shall only refer
to the provisions and annexures of this Agreement; and references to titles are
only references to titles of this Agreement which shall not be used to construe
this Agreement.


1.3In this Agreement, unless otherwise indicated in this Agreement, "above",
"below", "within" and "outside" or similar words are included in this number,
"greater than," "less than," "more than," " insufficient "or similar words
exclude this number, unless they are expressly stated in this Agreement.


2.
Conditions Precedent



2.1
Within 24 months of the date on which this Agreement is executed, Party A shall
be responsible for the completion of the following matters:



2.1.1By the end of the 24 months period, Party D shall stop all day-to-day
business activities except those which have been agreed upon by Party A and
Party B and those which are necessary for the valid exsistence of Party D;
2.1.2Except the Land, the Buildings thereon, the cash reserve in Party D’s bank
account(s), any regularly incurring tax liabilities and payment thereof, and any
other items which have been specifically disclosed to Party B in writing, all
other assets and debts have been separated and peeled off. If the separation and
peeling off incur any costs and expenses, such costs and expenses shall be borne
by Party A;
2.1.3Release Party D from all guarantees it issued;


5

--------------------------------------------------------------------------------





2.1.4There are no mortgages on the Land and the Buildings thereon;
All debts in the name of Party D have been cleared up (exclusive of the items
which have been specifically disclosed to Party B in writing by Party A. In
addition, with respect to the tax liabilities which are payable by Party D but
not yet due, such tax liabilities shall be paid when due by the cash reserve in
Party D’s bank account);
2.1.5
There are no judicial compulsory measures imposed on the Land and the Buildings
thereon;

2.1.6
All lease agreements with respect to the Land and the Buildings thereon have
been terminated;

2.1.7
The Land and the Buildings thereon remain “as is”;

2.1.8
All the water bills, electric bills and gas bills have been settled. Water and
electricity supplies remain as-is.



If Party A completes all of the aforementioned matters ahead of time (within 24
months after the signing of this Agreement), Party A shall notify Party B in
writing at least two (2) months in advance in order for Party B to complete its
due diligence review accordingly.


2.2
Within thirty (30) days of Party A’s completion of the matters as set forth in
Clause 2.1, Party B shall be responsible for appointing professional agencies,
at Party B’s sole cost to conduct full due diligence review on Party D and
promptly revert to Party A the result of the due diligence review. With respect
to the written materials and data provided by Party A at the request of Party B
according to the document list provided by Party B, Party A warrants that, to
its actual knowledge, all such written materials and data are all relevant
information possessed and known by Party A, are truthful, accurate, complete,
and valid with no materially missing information, misleading statements, or
intentional omissions.

2.3
Upon completion of due diligence review on Party D by the professional agencies
appointed by Party B, the results are in substantial and material conformance
(namely without prejudice to Party B’s rights and interests in the Land and the
Buildings) to the following:



2.3.1
Party A shall warrant, to Party A’s actual knowledge, that all the statements,
representations, and warranties set forth in Clause 5 concerning Party A itself
and Party D are true, accurate and complete;

2.3.2
Party A has resolved as requested by Party B the incoherencies and incompletions
found between the results of the due diligence review and the statements,
representations, and



6

--------------------------------------------------------------------------------





warranties made by Party A and Party D in Clause 5 of this Agreement. If there
are disputes as to the satisfactoriness of the resolution above, Party A and
Party B shall have friendly negotiation or apply to arbitration pursuant to
Clause 8.2 of this Agreement ;
2.3.3
Party A shall ensure that, to Party A’s actual knowledge, there is no defect in
the legitimacy and transferability with respect to the equity of Party D held by
Party A, which may lead to a failure of transferring the equity of Party D.

2.3.4
Party A shall ensure that there is no defect in the land use right of the Land
owned by Party D which may lead to failure of the equity transfer purpose under
this Agreement.

2.4
Party A and Party B agree and confirm once this Agreement is duly executed by
the Parties, the equity transfer contemplated under this Agreement is a deal of
must-buy-must-sell. Both Party A and Party B must perform this Agreement in due
course.



3.
Purpose, Subject, Closing Date and Transfer Price



3.1
Party B agrees to buy and Party A agrees to sell 100% of the equity of Party D
in accordance with the terms of this Agreement upon the results of due diligence
review indicating that all conditions precedent set forth in Clause 2.1 have
been met and that the results of due diligence review conform to Clause 2.3 as
well.

3.2
Purpose of transaction: Facilitate Party B to obtain the corresponding Land and
the Buildings thereon through acquiring from Party A 100% equity that Party A
holds in Party D.

3.3
Subject of transaction: 100% of the equity of Party D held by Party A.

3.4
Closing Date and debts: The Closing Date is a point of time where Party A and
Party B divide their rights and obligations in Party D respectively. Prior to
the Closing Date, unless otherwise indicated in this Agreement, Party D’s rights
and interests derived from the Land shall be enjoyed and debts incurred by Party
D shall be borne by Party A. After the Closing Date, all rights, interests and
assets of Party D shall belong to Party B and all debts incurred by Party D
shall be borne by Party B.

3.5
Transfer Price: The transfer price for 100% of the equity of Party D is RMB320
million.

3.6
Payment schedule for the transfer price of RMB320 million is set forth in Clause
4. Party A undertakes that it shall provide Party B a receipt of payment upon
receipt of RMB320 million paid by Party B in accordance with Clause 4.6.



7

--------------------------------------------------------------------------------







4.
Transaction Arrangement and Transfer Price Payment Schedule



4.1
Within ten (10) Business Days after the signing of this Agreement, Party A and
Party B shall open an interest-bearing escrow account (“Escrow Account”) in the
name of Party B with the bank designated by Party B (“Bank”), and shall each
appoint one signatory of the Escrow Account. Party B shall deposit into the
Escrow Account RMB32 million (RMB32,000,000) (equivalent to 10% of the transfer
price) (“Deposit”). The Deposit shall be monitored by the Bank and be converted
automatically into a part of the transfer price according to Clause 4.6 of this
Agreement. All interests earned from the Escrow Account will belong to Party A.

4.2
As described in Clause 2.2 of this Agreement, on the date on which the due
diligence review is completed, the results of which indicate that all the
conditions precedent set forth in Clause 2.1 have been fulfilled and the due
diligence review results conform to Clause 2.3, Party A shall, with a list of
Party D’s materials delivered, deliver the following materials to a person
jointly appointed by both Parties (a safe will be opened with the Bank with
Party A keeping the pin code and Party B keeping the key).

4.2.1
Official seal, financial seal, contract seal and other seals, legal
representative seal, seal impression of bank account opening, loan cards, unused
checks and seal engraving permits of Party D, etc.;

4.2.2
Business license of Party D (on the date of the completion of the transfer of
the equity of Party D and the obtaining of the new business license, both
parties agree to place the new business license in the bank’s safe for
co-management), tax license, and other licenses issued by the government to
Party D;

4.2.3
State-owned land use right certificates of the Land, and all other materials and
legal documents produced in the process of governmental approval procedures.

4.2.4
Contractual documents that are performed by Party D after the transfer of the
equity.

4.2.5
Any other items that belong to Party D such as documents, certificates,
financial books and tax invoices, etc.

4.3
Within three (3) Business Days of the date on which the due diligence review as
specified in Clause 2.2 is completed, the results of the due diligence review
indicate that the conditions precedent as stipulated in Clause 2.1 are satisfied
and conform to the results as stated in Clause 2.3, Party B shall deposit RMB128
million (RMB128,000,000) into the Escrow Account (equivalent to 40% of the
transfer price). In the meantime, both Parties shall prepare and execute all the
documents and forms which are necessary for the completion of equity transfer
formalities required by the Authority in Charge of Commerce (including, inter
alia, a standard Equity Transfer Contract provided by the Authority in Charge of
Commerce signed by the Parties for the purpose of obtaining approval from the
Authority in Charge of Commerce)



8

--------------------------------------------------------------------------------





(“Standard Equity Transfer Contract”), and documents and forms which are
necessary for the completion of registration of equity transfer with company
registration authority (including, inter alia, documents transferring 100%
equity of Party D from Party A to Party B, appointing letters for legal
representative, directors and supervisor appointed by Party B, and etc.). The
above documents and forms shall be kept by Party B and Party B shall be
responsible for the completion of formalities with Authority in Charge of
Commerce and with company registration authority. Party B shall complete the
approval process with Authority in Charge of Commerce and company registration
process with company registration authority within 3 months from the completion
its due diligence review. If Party B needs Party A to sign and submit additional
documents, Party A shall sign and submit such documents within three (3) days of
the receipt of Party B’s written request. If there is any seizure or pledge, or
other restriction on the equity of Party D, leading to not being able to
complete the equity transfer registration, Party A shall resolve the problem
within five (5) days of the receipt of Party B’s written request or such
reasonable amount of time needed (exclusive of the event that the delay is
caused by government authority).
4.4
On the date on which Party B has completed the company registration formalities
and obtained a Notice on Change of Company Registration (if impossible on the
same day, then the next day), Party B shall deposit RMB160 million
(RMB160,000,000) into the Escrow Account (equivalent to 50% of the transfer
price).

4.5
On the date on which Party B has performed its obligations as stipulated in
Clause 4.4,

Party A shall:
4.5.1
Release the co-management of the materials as stated in Clause 4.2 and deliver
the materials to Party B;

4.5.2
Deliver the Land and the Buildings thereon to Party B as follows:

Conditions for delivery of the Land and the Buildings thereon: The Buildings
(including factory buildings, dormitories and office buildings) shall be
delivered “as is”. Except for the attachments which are identified by both
Parties to be kept on the spot, all the other attachments shall be removed, and
there should be no mortgages imposed on the Land, no judicial compulsory
measures, no unsettled land issues or other disputes. A fence shall be built
along the red line of the Land. The Buildings on the Land shall remain
unchanged.
Upon completion of the above by Party A, Party B shall issue to Party A a formal
written certificate acknowledging and confirming the completion of handing over
of the Land and the Buildings from Party A to Party B and the Closing Date.




9

--------------------------------------------------------------------------------





    
Party A and Party B shall:
4.5.3
Verify and confirm, as of the Closing Date, the amount of cash reserve in all
Party D’s bank accounts (including the statutory surplus accumulation fund and
reserve fund which are legally required to maintain Party D’s legal status, fund
for any regularly incurring Tax Liabilities and payment thereof), the amount
which shall be paid to Party A in accordance with this Agreement (e.g., the
interest accrued in the Escrow Account which should be accrued to the date of
remittance of the equity transfer price as stipulated in Clause 4.6) (“Party A
Receivable”), and the amount of Party D’s regularly incurring Tax Liabilities
incurred or accrued prior to the Closing Date which shall be borne and paid by
Party A in accordance with this Agreement and other amount which shall be paid
by Party A in accordance with this Agreement (“Party A Payable”). The income tax
generated from the payment of Party A Receivable shall be borne and paid by
Party A and Party B shall be responsible for the withholding of such income tax.

“Tax Liabilities” shall mean all forms of taxes, fees, and related charges.
4.6
Within ten (10) Business Days of the issuance of the new business license of
Party D, Party B and Party D shall immediately apply respectively to the foreign
exchange administration authorities in their locality (“Local SAFEs”) to obtain
the required approvals for the remittance of the equity transfer price abroad.
Upon completion of the approvals from the Local SAFEs, Party A and Party B shall
instruct the Bank to immediately pay the transfer price of RMB320 million
(RMB320,000,000) (including the Deposit, equivalent to 100% of the transfer
price) in the Escrow Account to a bank account designated by Party A after
adding Party A Receivable and less Party A Payable, and deducting enterprise
income tax withheld and paid by Party B on behalf of Party A and obtaining tax
payment certificate. Party A and Party B shall closely communicate and cooperate
with the Bank in coordinating and handling the examination and approval
formalities for the legitimate remittance of the transfer price to overseas to
ensure that all the installments of the transfer price be remitted in full to an
overseas bank account designated by Party A in accordance with the schedule
stipulated under this Agreement.

4.7
Upon the execution of this Agreement, Party A and Party B agree that Party B
shall be responsible for, at Party B’s sole cost, applying to governmental
authorities for the transformation of the Land in accordance with relevant laws
and regulations, and Party B shall bear all the costs incurred in the
application for the transformation. Party A shall cooperate with Party B and
provide Party B with reasonable assistance, including but not limited to, the
provision of all the necessary documents in the transformation application,
affixing of chops, and signing of documents by the legal representative, etc.





10

--------------------------------------------------------------------------------





5.
Representations and Warranties

5.1
For the purposes of this Agreement, Party A represents and warrants to Party B
that to Party A’s actual knowledge and except otherwise disclosed by Party A in
writing:

5.1.1
All the documents, materials and information in connection with this Agreement
provided by Party A to Party B are true, and there are no false records,
misleading statements or significant omissions, and they are materially
accurate, complete, and effective.

5.1.2
Party A has, to its actual knowledge, truly and completely disclosed to Party B
any information which may have substantially adverse effect on Party D and its
relevant assets and business before the execution of this Agreement; Party A
warrants that after the execution of this Agreement it will not take any action
which may have substantially adverse effect on Party D and its relevant assets
and business. If any situation or information which may have substantially
adverse effect on Party D and its relevant assets and business due to a reason
prior to the Closing Date is found after the execution of this Agreement and
before this transaction is complete, Party A shall remove the adverse effect
promptly . If Party B suffers any actual damages so caused, Party A shall be
responsible for the actual damages.

“Substantially adverse effect” means (i) the substantially adverse effect on the
validity, effectiveness, and enforceability of this Agreement. or (ii) the
substantially adverse effect on Party D’s operation, assets, business or
financial condition.
5.1.3
All the contents in the “whereas” clauses and Party A’s representations and
warranties are true, otherwise, Party A shall be fully responsible for all the
losses so caused to Party B.

5.1.4
Besides those disclosed by Party A under this Agreement, there are no pledges or
any third party right on the equity of Party D held by Party A, nor there are
any seal-ups, freezing, or preservation of the equity of Party D by any third
party; Party D has not signed any guarantee agreements, contracts or
commitments. All the interest, assets of Party D and the Land are free from any
mortgages, pledges, guarantees or any other security interest and there are no
such restrictions which have not been disclosed to Party B. There are not any
matters which may cause any third party to claim on Party D’s interest and
assets.

5.1.5
Litigation and/or Arbitration: There are not any lawsuits, judgments or other
proceedings against Party D before any courts, arbitral tribunals or
administrative organizations which may affect the effectiveness and
enforceability of this Agreement and which have not been disclosed to Party B;
Party A and Party D warrant that to their knowledge there are not any disputes
or illegal acts which may cause or lead to the above lawsuits, arbitrations or
administrative proceedings.



11

--------------------------------------------------------------------------------





5.1.6
Besides those debts disclosed under this Agreement, all the relevant costs and
taxes payable in relation to the Land prior to the Closing Date including land
grant premium, deed tax, land use tax, land requisition and demolition
compensation, etc, have been paid or will have been paid by fund from Party A
Receivable, and their ownership and scope are clear, and there are not any
ownership disputes. If there are any debt or due but unpaid tax liabilities
which arise from matters of Party D prior to the Closing Date, Party A shall be
responsible for the payment of such debt or due but unpaid tax liabilities.

5.1.7
Except for those matters expressly agreed otherwise by Party A and Party B,
Party A shall compensate Party B in full for any losses or liabilities incurred
by Party D due to reasons which happened before the Closing Date including but
not limited to taxes, all employees’ severance payments, environmental
violations, and accounting, etc.

5.1.8
Party A has timely, fully, and legally completed its capital contribution to
Party D in accordance with Party D’s Articles of Association, and there have not
been any withdrawal of capital or misappropriation of assets of Party D since
the date of completion of capital contribution.

5.1.9
Besides those disclosed under this Agreement, until the date of execution of
this Agreement Party A has not entered into any contracts, agreements,
commitments or arrangements with any third party which may have conflict with
this Agreement or may cause this Agreement partially or wholly unenforceable;
From the date of execution of this Agreement, Party A shall not enter into any
contracts, agreements, commitments or arrangements with any third party which
may have conflict with this Agreement or may cause this Agreement partially or
wholly unenforceable.

5.1.10
Party A has full civil right capacity and disposing capacity to sign this
Agreement, and is entitled to all the rights, powers and authorizations to enjoy
any rights under this Agreement and perform any obligations under this
Agreement. Party A’s performance of this Agreement is not in violation of any
applicable laws, regulations, rules or orders, nor is it in violation of Party
A’s current effective Articles of Association, or any contracts, agreements or
other documents in which Party D is an object or a party and which are binding
on Party D’s assets, and all the necessary third party’s written consents have
been obtained.

5.1.11
Party A shall actively sign and prepare all the necessary documents in relation
to this transaction, and at the same time assist Party B in completing the
change of registration formalities in this transaction.



12

--------------------------------------------------------------------------------





5.1.12
On the date of execution of this Agreement, Party A shall provide to Party B an
un-audited financial statement as of June 30, 2016 affixed with the chop of
Party A, a balanced sheet and tax payment certificate as of December 30, 2015,
and an audited report, land value added tax settlement certificate (if any), and
enterprise income tax final settlement statement of 2015.

5.2
For the purposes of this Agreement, Party B represents and warrants to Party A:

5.2.1
Party B has sufficient and disposable fund at any time to conduct the
transaction under this Agreement. As long as all the matters under Clause 2.1 of
this Agreement have been complied with, Party B shall pay the transfer price in
full according to the schedule under this Agreement, and make sure that the
transfer price be legally remitted to overseas.

5.2.2
Party B has full civil right capacity and disposing capacity to sign this
Agreement, and is entitled to all the rights, powers and authorizations to enjoy
any rights under this Agreement and perform any obligations under this
Agreement. Party B’s performance of this Agreement is not in violation of any
applicable laws, regulations, rules or orders, nor is it in violation of Party
B’s current effective Articles of Association.

5.2.3
Party B shall actively sign and prepare all the necessary documents in relation
to this transaction, and at the same time shall be responsible for completing
the change of registration formalities in this transaction before the relevant
registration authority.

5.3
Party A’s representations and warranties and Party B’s representations and
warranties under this Clause shall become effective from the date of this
Agreement until the end of two years from the Closing Date.

6.
Breach of Contract

6.1
Except as otherwise agreed, if a Party fails to perform its duties and
obligations under this Agreement or any of its representations and warranties is
untrue or misleading, then such Party shall compensate the other Party in full
for any actual losses suffered thereby.

6.2
Unless it is attributable to the delay caused by government supervision
authority which is unforeseen or uncontrollable by Party A, if Party A fails to
materially perform its obligations set forth in Clause 2.1, Party A shall pay to
Party B a liquidated damage of 0.05% of the amount in the Escrow Account for
each day in delay. In the meantime, Party A shall promptly perform its
obligations as agreed and this Agreement shall be performed by the Parties.

6.3
After the due diligence review is completed as specified under Clause 2.2 of
this Agreement, if the results show that any of the conditions precedent set
forth in Clause 2.1 has not been materially satisfied, then Party B shall have
the right to request Party A to ratify the situation within a specific period of
time and



13

--------------------------------------------------------------------------------





ensure that all the conditions precedent are satisfactory.
6.4
Since the equity transfer under this Agreement is a deal of must-buy-must-sell,
upon execution of this Agreement, Party A and Party B shall not for any reason
unilaterally terminate this Agreement unless such Party’s obligation to perform
the Agreement has been duly excused (due to reason such as the other Party has
indicated that it will not perform the Agreement according to its terms). If any
Party shall unilaterally terminate this Agreement without just cause, the Party
in breach shall pay to the other Party a liquidated damage of RMB30 million. If
the liquidated damage is not sufficient to compensate all the losses suffered by
the other Party, the Party in breach shall be liable for such losses.
Notwithstanding the above, the other Party shall have the right to initiate an
arbitration in accordance with Clause 8.2 to demand for a specific performance
of this Agreement.

6.5
If Party B fails to make the transfer price payment to Party A as stipulated in
this Agreement, Party B shall pay to Party A a liquidated damage of 0.05% of the
amount which is due and payable but not paid by Party B for each day in delay.

6.6
If Party A fails to perform duties specified in Clause 4 of this Agreement on
time, Party A shall pay to Party B a liquidated damage of 0.05% of the amount in
the Escrow Account for each day in delay. Besides paying late payment penalty in
accordance with Clause 6.5, if Party B fails to perform any other duties as set
forth in Clause 4 of this Agreement on time, Party B shall pay to Party A a
liquidated damage of 0.05% of the amount in the Escrow Account for each day in
delay.

6.7
If Party A’s representations and warranties under Clause 5 of this Agreement are
untrue, inaccurate, incomplete or Party A does not perform its obligations under
this Agreement, which cause losses and debts to Party D or Party B, Party B
shall submit a claim for compensation in writing and list out the items, basis
and amount for the compensation (“Written Claim for Compensation”). Within 15
days of the date of receipt of the Written Claim for Compensation, Party A shall
investigate and verify the matters as described in the Written Claim for
Compensation. If the investigation and verification confirm that the matters as
described in the Written Claim for Compensation are true, Party A shall
compensate Party B in full. Party B shall have the right to deduct the amount
which equals to the compensation from the unpaid transfer price. If other debts
may not be paid in full due to the deduction, Party A shall be responsible for
clearing up the unpaid debts. If there are disputes as to the above
compensation, Party A and Party B shall have friendly negotiations or apply to
arbitration pursuant to Clause 8.2 of this Agreement.

6.8
After the execution of this Agreement, Party A shall not negotiate with any
third party regarding the transfer of Party D’s equity or the Land, or sign,
with any third party, any contracts, agreements, commitments or arrangement
which are in conflict with this Agreement or make this Agreement partially



14

--------------------------------------------------------------------------------





or wholly unenforceable. Otherwise, Party B shall have the right to terminate
this Agreement, and Party A shall pay Party B RMB30 million as liquidated
damages, release the Escrow Account, and return the fund in the Escrow Account
to Party B in full, and shall be responsible for any actual damages incurred by
Party B thereof.
6.9
If either Party A or Party B unilaterally terminates this Agreement in breach of
this Agreement or terminates this Agreement in accordance with Clause 6 of this
Agreement, in addition to being responsible for any breach under Clause 6 as a
breaching Party, Party A shall also release the Escrow Account and the fund in
the Escrow Account shall be returned to Party B after deducting the amount for
breach under this Clause. Otherwise, Party A shall pay Party B a liquidated
damage of 0.05% of the amount in the Escrow Account for each day in delay.

7.
Guarantee



7.1
With respect to the transaction contemplated under this Agreement, Party C
voluntarily agrees to be Party A’s guarantor. Party C agrees unconditionally and
irrevocably, to be jointly and severally, without limitation, liable for all the
agreements made by Party A to Party B with respect to the performance of this
Agreement.

7.2
With respect to the transaction contemplated under this Agreement, Party E
voluntarily agrees to be Party B’s guarantor. Party E agrees unconditionally and
irrevocably, to be jointly and severally, without limitation, liable for all the
agreements made by Party B to Party A with respect to the performance of this
Agreement.

8.
Applicable Law and Settlement of Disputes

8.1
The conclusion, implementation, validity and interpretation of and disputes
arising out of this Agreement shall be governed by the laws of People’s Republic
of China.

8.2
The Parties agree that all the disputes and claims arising out of or relating to
this Agreement shall first be resolved by friendly consultations. If no
agreement can be reached, either Party may submit the dispute for arbitration
before South China International Economic and Trade Arbitration Commission (also
called Shenzhen Court of International Arbitration) in accordance with its
procedural rules. The arbitral award shall be final and binding on the Parties.

9.
Miscellaneous

9.1
Taxes and fees in relation to the transaction contemplated under this Agreement
shall be borne by the party in accordance with the relevant laws and regulations
or agreements among the Parties. If there is no such laws, regulations or
agreements, the taxes and fees shall be borne by Party A and Party B in equal
share.



15

--------------------------------------------------------------------------------





9.2
After the execution of this Agreement, Party B shall be entitled to designate a
Third Party to assume all its rights and obligations under this Agreement based
on the performance of this Agreement. However, Party B shall unconditionally
assume a joint and several liability together with the Third Party for the
performance of this Agreement.

9.3
All the information in relation to this Agreement and the transaction
contemplated under this Agreement are confidential information, and all the
parties involved are obliged to keep such information confidential. No Party
shall, by action or omission, disclose such confidential information to any
third party other than its employees involved or anyone who is authorized to
have access to the confidential information, except that the disclosure is
required to make by law or by any governmental or other regulatory authority.
The Parties to this Agreement shall also supervise the personnel employed by the
professional agencies and cause such personnel to undertake confidentiality
obligations.

9.4
In the event that this Agreement cannot be performed in part or in whole due to
force majeure, government action and other unforeseeable and insurmountable
reasons, the Party which encounters any one of the above events shall
immediately notify other Parties in writing. The Parties shall consult with each
other based on the actual impacts to determine whether to terminate this
Agreement, or partially or entirely exempt the affected Party from its
responsibility, or postpone the performance of this Agreement.

9.5
The notices among the Parties shall be in writing. The notices and documents
shall be sent by registered mail or courier to the addresses and contact persons
as set forth in this Agreement. If there is any change in one Party’s address,
such Party shall promptly notify the other Parties in writing. Otherwise, a
notice or a document sent to the following address shall be deemed to have been
delivered to each Party below:

    
Party A’s mailing address: 902-908, 9/F, One Harbourfront, 18 Tak Fung Street,
Hung Hom, Kowloon, Hong Kong; Party A’s contact person: David Chong Cheung Hyen


Party B’s mailing address: Room S, 36/F, No. 410-412, Dongfeng Road, Yuexiu
District, Guangzhou; Party B’s contact person: Cen Zhaoxiong


Party C’s mailing address: 201E, Sandpoint Avenue, 8th Floor, Santa Ana, CA
92707, USA Party C’s contact person: Bryan M. Hackworth


Party D’s mailing address: Address:    45 Section II Shiguang Road, Zhongcun
Town, Panyu District, Guangzhou; Party D’s contact person: Chen Dezhong




16

--------------------------------------------------------------------------------





Party E’s mailing address: Suites 4706-07, 47/F, Two Exchange Square, 8
Connaught Place, Central, Hong Kong; Party E’s contact person: Cen Zhaoxiong.


9.6
If there is any discrepancy between the provisions in the Standard Equity
Transfer Contract executed by Party A and Party B for the purposes of obtaining
approval from the Authority in Charge of Commerce and the provisions in this
Agreement, the provisions in this Agreement shall prevail.

9.7
The invalidity of any of the provisions of this Agreement shall not affect the
validity of the remaining provisions.

9.8
A failure of any Party hereto to exercise any right provided under this
Agreement due to any reason shall not constitute a waiver by such Party of its
right to exercise any such or other right under this Agreement. 

9.9
This Agreement may be modified or supplemented in writing and signed by the
Parties. Such written documents shall constitute an integral part of this
Agreement and have the same legal effect.

9.10
This Agreement is written in ten (10) originals and each is equally authentic.
Party A, Party B, Party C, Party D and Party E shall each hold two originals.
This Agreement shall be effective upon execution by the authorized
representatives of the Parties and affixing of their company seals respectively.

9.11
This Agreement is written in both Chinese and English. If there is any
discrepancy between the two versions, the Chinese version shall prevail.





17

--------------------------------------------------------------------------------







Party A: CG Development Limited (Chop)
 
 
Legal Representative (Signature): /s/ David Chong Cheung Hyen
 
Date: September 26, 2016





Party B: Guangzhou Junhao Investment Co., Ltd (Chop)
 
 
Legal Representative (Signature): /s/ Cen Zhaoxiong
 
 
Date: September 26, 2016





Party C: Universal Electronics Inc. (Chop)
 
 
Legal Representative (Signature): /s/ Bryan M. Hackworth
 
Date: September 26, 2016



Party D: Gemstar Technology (China) Co., Ltd. (Chop)
 
 
Legal Representative (Signature): /s/ Chen Dezhong
 
 
Date: September 26, 2016



Party E: Times Property Holdings Limited (Chop)
 
 
Legal Representative (Signature): /s/ Cen Zhaoxiong
 
 
Date: September 26, 2016





























18